COMPTON, Justice (dissenting). The statute, the basis of the majority opinion speaks for itself,' and it would serve no beneficial purpose to discuss it, except to say I give it a different construction Unquestionably, prior to consolidation of the three rural school districts, 1, 8, and 27, District 1 alone met all legal requirements for certification as an independent rural school district, and as I view the statute, this was sufficient. The fact that districts 8 and 27 were unable to qualify is beside the point, they were extinguished by the consolidation. The effect of the majority opinion is simply to require a delay of 2 years before an independent rural school district can or may be established. I fail to find such intent expressed in the statute, nor is such intent implicit therein. Accordingly, I dissent.